NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ISMET GJELOSHI and FATIMA             )
GJELOSHI,                             )
                                      )
         Appellants,                  )
                                      )
v.                                    )             Case Nos. 2D16-4812
                                      )                       2D17-310
                                      )
WELLS FARGO BANK, N.A., as Assignor )                 CONSOLIDATED
to YASSO, INC., Assignee/Assignor to  )
TMF 12, LLC; ROBERT J. WRIGHT;        )
DOTTIE A. WRIGHT; 1300 S. HIGHLAND )
CORP.; MID-OHIO SECURITIES            )
as custodian for Michael J. Guju; and )
CVILLE, INC.,                         )
                                      )
         Appellees.                   )
___________________________________)

Opinion filed March 23, 2018.

Appeals from the Circuit Court for Pinellas
County; Thomas J. Minkoff, Judge.

Jawdet I. Rubaii and Jack F. White, III, of
Jawdet I. Rubaii, P.A., Clearwater, for
Appellants.

Thomas A. Burns of Burns, P.A., Tampa;
Bradley J. Wood of Bradley J. Wood, P.A.,
St. Petersburg; and Michael P. Beltran of
Beltran Litigation, P.A., Tampa, for
Appellee TMF 12 LLC.

James A. Staack and Kristine M. Reighard
of Staack, Sims & Reighard, P.L.,
Clearwater, for Appellees Robert J. Wright,
Dottie A. Wright, and 1300 S. Highland
Corp.

No Appearance for remaining Appellees



PER CURIAM.

             Affirmed.




SILBERMAN, SLEET, and LUCAS, JJ., Concur.




                                          -2-